Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 21 objected to because of the following informalities:  The identifier for claim 21 is incorrect. Claim 21 is identified as new, however, claim 21 was presented in the previous claim listing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 recites the limitation "the first image signals" and “the second image signals” in claim 9 lines 10-12 and in claim 17 lines 11-13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-16 and 18-22 are too rejected based upon their claim dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 12, 1-18 and 21-22  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murayama et al., (U.S. Pub. No. 2009/0015689 A1) and further in view Sohn et al., (U.S. 2009/0251425 A1).
As per claim 9, Murayama teaches a video camera system comprising: a first image sensor configured to output a first image signal (ccd el. 6 and [0004],  [0026-0027]): a second image sensor configured to output a second image signal (fig. 1 el. 36, [0026], [0061], [0073]): a memory (memory, fig.1 el. 61) configured to store correction data for correcting a difference between an imaging state of the first image sensor and an imaging state of the second image sensor (“the multi-eye image pickup apparatus includes a memory for storing color calibration information defined in associated with color sensitivity of the first and second image sensors for the plural color components”, [0010], [0014-0016]), the correction data being different from a timing control signal ([0010]) and circuity configured to control the first image sensor and the second image sensor by the timing control signal ([0030], [0041-0042], timing generator (TG) fig. 1 el. 14 and 44, “a timing generator (TG) 14 generates a drive signal, which causes the driver 7 to drive the CCD 6. Also, the timing generator 14 generates a timing pulse for use in the CDS 11 and the A/D converter 13, and a timing pulse for driving the CCD 6”), obtain a first control signal and a second control signal based on the correction data (fig. 1 el. , 22, and 23; driving the ccd based on analog gain Am which is used to adjust the brightness level of the analog image signal) [0027-0029], the first control signal controlling the first image sensor to execute imaging operations to output the first signals, and the second control signal controlling the second image sensor to execute imaging operations to output the second image signals ([0027], [0041] fig. 1 el. 7 and 37  “a driver 7 drives the CCD 6, and outputs an analog image signal by photoelectronic conversion of an object”); and generate a three-dimensional image signal based on the first image signal corrected by the first control signal and the second image signal corrected by the second control signal to be displayed as a three-dimensional video on a display ([0076], “the master camera 3 regulates the brightness levels and white balance level suitably by following changes in the object brightness or light from a light source. Simultaneously, the slave camera 4 is adjusted in the color matching to maintain the brightness level and white balance equal to those of the master camera 3”…”a stereoscopic image can be observed without en error in relation to the appearance”). Although, Murayama discloses to generate a three-dimensional image signal based on the first image signal corrected by the first control signal and the second image signal corrected by the second control signal to be displayed, ([0076]), Murayama does not explicitly disclose the first and second image signal to be displayed as a three-dimensional video on a display and  the first control signal having a value that is different from the value of the second control signal.  
However, Butler-Smith teaches the known concept of first and second image signal to be displayed as a three-dimensional video (abstract, [0016], [0025], fig. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Butler-Smith with Murayama for the benefit of providing 
predictable results of realizing a stereoscopic image as well as improve 3D video viewing capabilities. 
	Murayama (modified by Butler-Smith) does not explicitly disclose where the first control signal having a value that is different from the value of the second control value. 
However, Sohn teaches the known concept of a where the first control signal having a value that is different from the value of the second control value ([0073-0074]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Sohn with Murayama for providing the predictable results of improved control of a device. In addition, one would have been prompted to substitute the known teachings of Sohn with Murayama (modified by Butler-Smith) in order to yield predictable results of providing improved control of devices. 
As per claim 10, Murayama (modified by Butler-Smith and Sohn) as a whole teaches everything as claimed above, see claim 9. In addition, Murayama teaches wherein the first control signal causes the first image sensor to perform the first imaging in response to a command, and the second control signal causes the second image sensor to perform the second imaging in response to said command ([0030], [0041-0042]).
As per claim 12, Murayama (modified by Butler-Smith and Sohn) as a whole teaches everything as claimed above, see claim 9. In addition, Murayama discloses wherein each of the first image sensor and the second image sensor is a CCD image sensor (CCD 6 and CCD 36; fig. 1 el. 6 and 36; [0025] and [0041]). 
As per claim 15, Murayama (modified by Butler-Smith and Sohn) teaches everything as claimed above, see claim 9. Murayama does not explicitly disclose wherein the displayed three-dimensional video includes a first area displayed as a first image based on the first image signal and a second area displayed as a second image based on the second image signal.
However, Butler-Smith teaches the known concept wherein the displayed three-dimensional video includes a first area display as a first image based on the first image signal and a second area displayed as a second image based on the second image signal ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Butler-Smith with Murayama (modified by Sohn) for the benefit of providing predictable results of realizing a stereoscopic image. 
As per claim 16, Murayama (modified by Sohn and Butler-Smith) as a whole teaches everything as claimed above, see claim 15. Murayama does not explicitly disclose wherein the first area is on a right side from center of the displayed three-dimensional video and the second area is on a left side from the center of the displayed three-dimensional video. 
However, Butler-smith teaches wherein the first area is on a right side from center of the displayed three-dimensional video and the second area is on a left side from the center of the displayed three-dimensional video  ([0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Butler-Smith with Murayama (modified by  Sohn) for the benefit of providing predictable results of realizing a stereoscopic image. 
As per claim 17, which is the corresponding method of obtaining a three-dimensional image video with the limitations of the video camera system as recited in claim 9, thus the rejection and analysis made for claim 9 also applies here. 
As per claim 18, which is the corresponding method of the three-dimensional image video with the limitations of the video camera system as recited in claim 10, thus the rejection and analysis made in claim 10 also applies here. 
As per claim 21, which is the corresponding method of the three-dimensional image video with the limitations of the video camera system as recited in claim 15, thus the rejection and analysis made in claim 15 also applies here. 
As per claim 22, which is the corresponding method of the three-dimensional image video with the limitations of the video camera system as recited in claim 16, thus the rejection and analysis made in claim 16 also applies here. 

Claim 11, 13-14, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murayama et al., (U.S. Pub. No. 2009/0015689 A1) in view of Butler-Smith et al., (U.S. Pub. No. 2007/0146478 A1) and in view Sohn et al., (U.S. 2009/0251425 A1) and in further view of Baer et al., (U.S. Pub. No. 2005/0077450 A1).
As per claim 11, Murayama (modified by Butler-Smith and Sohn) as a whole teaches everything as claimed above, see claim 9. Murayama does not does not explicitly disclose wherein each of the first image sensor and the second image sensor is a CMOS image sensor. 
However, Baer discloses wherein each of the first image sensor and the second image sensor is a CMOS image sensor (fig. 1 el. 100; [0013]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Baer with Maruyama (modified by Butler-Smith and Sohn) in order to yield predictable results of image capturing as well as providing a more efficient stereo imaging, [0005].
As per claim 13, Murayama (modified by Butler-Smith and Sohn) as a whole teaches everything as claimed above, see claim 9. Although Murayama teaches wherein the circuitry is further configured to perform a first imaging processing on the first image signal with a first processing time (fig. 1 el. 18, digital image processor), perform a second imaging processing on the second image signal with a second processing time (fig. 1 el. 48; digital image processor), Murayama does not explicitly disclose a second processing time different from the first processing time, and adjust a first output timing of the processed first image signal and a second output timing of the processed second image signal, and generate the three-dimensional image signal from the processed first and second image signals.
	However, Baer teaches to perform a first imaging processing on the first image signal with a first processing time, perform a second imaging processing on the second image signal with a second processing time different from the first processing time ([0005-0007], [0011], [0012-0015]) and generate the three-dimensional image signal from the processed first and second image signals ([0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Baer with Murayama (modified by Butler-Smith and Sohn) in order to yield predictable results of image capturing as well as providing a more efficient stereo imaging, [0005]. 
As per claim 14, Murayama (modified by Butler-Smith, Sohn and Baer) as a whole teaches everything as claimed above, see claim 13. Murayama does not explicitly disclose wherein the circuitry adjust the first output timing and the second output timing based on a difference between the first processing time and the second processing time so that the first output timing and the second output timing are same.
However, Baer teaches wherein the circuitry adjust the first output timing and the second output timing based on a difference between the first processing time and the second processing time so that the first output timing and the second output timing are same (abstract, [0006-0007], [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Baer with Murayama (modified by Butler-Smith and Sohn) in order to yield predictable results of image capturing as well as providing a more efficient stereo imaging, [0005]. 
As per claim 19, which is the corresponding method of the three-dimensional image video with the limitations of the video camera system as recited in claim 13, thus the rejection and analysis made in claim 13 also applies here. 
As per claim 20, which is the corresponding method of the three-dimensional image video with the limitations of the video camera system as recited in claim 14, thus the rejection and analysis made in claim 14 also applies here. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li et al., (U.S. Pub. No. 2008/0024596 A1, “Stereo Image and Video Capturing Device with Dual Digital Sensors and Methods of Using the Same”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486